Citation Nr: 1540001	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  13-16 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1979 to February 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that granted service connection for degenerative joint disease, lumbar spine, and assigned 10 percent evaluation, effective April 5, 2011.  The rating decision also granted service connection for radiculopathy of the right and left lower extremity and assigned 10 percent ratings, effective April 5, 2012.  The Veteran filed a notice of disagreement with the assigned rating for his lumbar spine disability.  The Veteran was provided with a statement of the case in May 2013 and perfected his appeal with a May 2013 VA Form 9.  

The Veteran testified at a Board videoconference hearing in May 2015 and a copy of that transcript is of record.  The Veteran also submitted additional evidence with a waiver of initial AOJ consideration.  

A review of the Veteran's Veterans Benefits Management System (VBMS) file reveals the May 2015 Board hearing transcript, the May 2015 waiver of AOJ consideration, and private treatment records dated June 2014 to June 2015.  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated October 2006 to August 2014.  


FINDING OF FACT

For the entire appeal period, the Veteran's lumbar spine disability has been manifest by forward flexion to at least 85; there is no evidence of muscle spasms, guarding, or ankylosis.  




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Veteran's claim for a higher rating for degenerative joint disease of the lumbar spine arises from a disagreement with the initial evaluation that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's post-service VA and private treatment records have been associated with the claims folder.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran was provided with VA examinations in May 2012 and November 2014.  The Board finds that the examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's lumbar spine disability in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, the Veteran has not asserted a material change in his lumbar spine since his most recent VA examination.  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in May 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal and clarified the Veteran's contentions.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 
When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  

The Veteran's service-connected lumbar spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 as a lumbosacral strain.  Under the general rating formula for diseases and injuries of the spine a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the entire thoracolumbar spine not greater than 120 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note 2 provides that normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Background

A March 2011 private treatment record shows that the Veteran reported being able to work and he had not lost any time due to his condition.  The Veteran reported being able to perform physical work activities.  The Veteran reported having problems with dressing, standing, walking, stooping, squatting, kneeling, bending, lifting, pushing, pulling, reaching, sitting, and exercising.  The Veteran reported he can go to sleep without any problem. The Veteran reported having prior sleep problems.  The physician noted that the intensity of the Veteran's complaint was severe; meaning it is so painful that it prohibits any activity.  The Veteran reported that this complaint was frequent, or occurs 50 percent to 80 percent of the time.  The Veteran reported that his pain was an eight out of 10.  The Veteran reported that the pain is sharp and is located on both sides.  The Veteran reported that it is aggravated in the morning and relived in the afternoon.  The Veteran reported that it is aggravated by bending back, bending to the left, twisting right, coughing, sneezing, straining, standing, lifting, and sitting.  The Veteran reported that it was relieved by bending forward, resting, lying down, and medications.  

On physical examination there was tenderness to digital palpation and muscle tension on both sides of the lumbar spine.  Edema and swelling was noted on both sides.  Digital palpation for trigger points was positive in the lumbar area.  Multiple active trigger points were stimulated with moderate digital pressure to the lumbar muscles and were associated with consistent referred pain.  There was reduced range of motion on extension and lateral motion bilaterally.  The Veteran reported pain on extension and lateral motion on the left.  X-rays revealed lumbar discogenic changes noted at L5 with narrowing of the IVF (intervertebral foramina) at this level.  There was mild to moderate osteophytic spurring of the vertebral endplates at L4 and L3.  There was a mild compression fracture seen at L1.  

A January 2012 VA x-ray revealed fairly prominent rightward convex curvature of the lumbar spine associated with discogenic changes.  

The Veteran was afforded a VA examination in May 2012.  The Veteran reported that he had one steroid injection in the past which did help but did not last.  The Veteran reported that the pain in his back was constant.  The Veteran reported that he does have weakness with the pain at times but no numbness.  The Veteran reported flare-ups that occur with twisting or heavy lifting and that last until he stops the activity.  

On range of motion (ROM) testing flexion was to 90 degrees with pain at 85 degrees.  Extension was to 30 degrees with pain at 20 degrees.  Right and left lateral flexion was to 30 degrees with pain at 25 degrees.  Right and left lateral rotation was to 30 degrees with pain at 30 degrees.  After repetitive testing flexion was to 90 degrees and extension, right and left lateral flexion and right and left lateral rotation were to 30 degrees.  The examiner noted that the Veteran did not have additional limitation in range of motion following repetitive testing.  The examiner noted that the Veteran did have functional loss, functional impairment and/or additional limitation of ROM after repetitive use in pain on movement, disturbance of locomotion and interference with sitting, standing, and/or weight bearing.  The Veteran did not have localized tenderness or pain to palpation to the joints and/or soft tissue of the spine.  The Veteran did not have guarding or muscles spasms.  Muscle strength was normal and the Veteran did not have muscle atrophy.  The Veteran did not have intervertebral disc syndrome (IVDS).  The examiner noted that the Veteran did not use any assistive devices.  The Veteran did not have functional impairment that would equally be served by an amputation with prosthesis.  The Veteran did not have any scars associated with his lumbar spine disability.  The examiner noted the January 2012 x-ray that revealed fairly prominent rightward convex curvature of the lumbar spine with associated discogenic changes.  

The examiner also noted that the Veteran's back condition impacted his ability to work in that the Veteran last worked November 2011 and went out of work partially for the back.  The examiner noted that the Veteran's functional limitation with activities of daily living (ADLs) included being unable to lift more than 40 to 45 pounds, unable to walk more than 60 minutes, unable to stand more than a few minutes a day and unable to sit more than 60 to 120 minutes.

A March 2013 VA MRI reveals lumbar degenerative disc disease with scoliosis.  There was lumbar stenosis L1-S1, worse at L3-4 at level of scoliotic curvature where there is a collapsed disc and modic changes L5-S1 with facet arthropathy; disc bilge causing greater than left foraminal narrowing.  The Veteran's VA treatment records also show that acquired scoliosis was added to the Veteran's problem list in April 2013.  

Private treatment records dated June 2014 to May 2014 show that the Veteran was diagnosed with lumbar scoliosis.  A September 2014 treatment record noted that the Veteran takes shorter steps than would be expected for a person of his height.  The physician noted five degrees of forward flexion while walking.  The physician noted that the Veteran had full range of motion (FROM) with mild tenderness in all extremes and was slow to make movements.   The physician also noted bilateral mild lumbar paraspinous tenderness to palpation with no spasm.  A May 2015 treatment record noted a normal gait.  

The Veteran was afforded another VA examination in November 2014.  The examiner diagnosed degenerative arthritis of the spine.  The Veteran reported chronic pain.  The examiner noted that the Veteran walks without the use of an assistive device and does not have a limp.  The Veteran reported that he feels his gait is affected because he "has to lock the back straight to walk as if a broomstick is stuck up against the back".  The Veteran reported that he is active as he can be, does his own yard work, and is able to do his own ADLs without assistance.  The Veteran also reported that he drives himself everywhere he needs to go.  The Veteran reported that his latest "flare-up was last week just doing normal yard work; by the time I finished I had pain shooting down back of both buttock cheeks and thighs".  

On range of motion testing flexion was to 90 degrees with pain at 85 degrees.  Extension was to 30 degrees with pain at 25 degrees.  Right and left lateral flexion was to 30 degrees with pain at 25 degrees.  Right and left lateral rotation was to 30 degrees with pain at 30 degrees.  After repetitive testing flexion was to 90 degrees and extension, right and left lateral flexion and right and left lateral rotation was to 30 degrees.  The examiner noted that the Veteran did not have additional limitation in range of motion following repetitive testing.  The examiner noted that the Veteran did have functional loss, functional impairment and/or additional limitation of ROM after repetitive use in pain on movement, disturbance of locomotion and interference with sitting, standing, and/or weight bearing.  The Veteran did not have localized tenderness or pain to palpation to the joints and/or soft tissue of the spine.  The Veteran did not have muscle spasms or guarding.  The Veteran's muscle strength was normal.  There was no ankylosis of the spine.  There Veteran did not have intervertebral disc syndrome (IVDS).  The Veteran did not use an assistive device.  The Veteran did not have functional impairment that would equally be served by an amputation with prosthesis.  The Veteran did not have any scars.  The examiner noted the January 2012 x-ray that revealed fairly prominent rightward convex curvature of the lumbar spine with associated discogenic changes as described above.  The examiner also noted an April 2012 MRI that revealed multilevel degenerative changes and straightening of the normal lordotic curvature.  The MRI also revealed multilevel moderate to severe canal and lateral recess narrowing as well as foraminal narrowing as described above.  The examiner noted that the Veteran stopped working in November 2011 due to stress from working as a jailer.  He was on his feet 12 hours a day which aggravated his back pain and sciatica.

The examiner also noted that on his physical examination the Veteran was very limber with the ROM exercises and did not experience pain until almost the very end of the maneuver most of the time.  The Veteran's back was nontender to palpate along the lumbar spine and paraspinous muscles.  There was no apparent guarding or muscle spasm due to the degenerative joint disease resulting in abnormal spinal contour.  The thoracic-lumbar curvature appeared normal without apparent scoliosis.  The examiner noted that it was not possible to determine without resorting to mere speculation whether pain, weakness, fatigability, or incoordination significantly limits functional ability during flare-ups because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  The examiner also noted that it was not possible to determine without resorting to mere speculation whether pain, weakness, fatigability, or incoordination significantly limit functional ability during repeated use of the joint because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  

At the May 2015 Board hearing the Veteran reported that he had tried several different treatments with no relief.  The Veteran reported that he was at the point where he was going to seek a consultation regarding surgery.  The Veteran reported that his back has gotten progressively worse to where after 10 minutes in the front yard picking up twigs from the tree branches he has to then lay down for two to three or four hours or sometimes the rest of the day to relax his back and, and get the pain to subside.  The Veteran reported that it was getting difficult to complete day to day tasks.  The Veteran reported that he was currently working in upholstery and that he finds that he cannot lift the furniture or spend the time "tearing down the furniture" because of the pain caused by sitting and standing.  The Veteran also asserted that he has scoliosis and there has been a noted change in the way that he walks.  

Analysis

Based on the above, the Board finds that the currently assigned 10 percent rating for the Veteran's low back disability is most appropriate.

For the entire appeal period, the Veteran's low back disability has been manifest by forward flexion to at least 85 degrees.  The Veteran's lay complaints include pain, problems with dressing, standing, walking, stooping, squatting, kneeling, bending, lifting, pushing, pulling, reaching, sitting, and exercising.  The Veteran has also reported problems with day to day tasks.  Conversely, the Veteran's low back disability has not been manifest by forward flexion less than 60 degrees or a combined range of motion less than 120 degrees.  The Board notes that the evidence of record shows that the Veteran has a diagnosis of acquired scoliosis and there is a notation of a shorter than normal stride.  However, there is no indication that either was caused by muscle spasms or guarding as neither of these are present.  Notably, both VA examination reports show that the Veteran was specifically found not to have muscle spasms or guarding.  Additionally, a September 2014 private treatment record noted the Veteran had "no spasm".  There is also no indication in the private treatment records or lay statements provided by the Veteran that he has either muscle spasms or guarding.  Furthermore, the Veteran does not have ankylosis.  

In reaching this conclusion, the Board has taken into consideration the provisions under Deluca.  The Board recognizes that the Veteran did have functional loss, functional impairment and/or additional limitation of ROM after repetitive use in pain on movement, disturbance of locomotion and interference with sitting, standing, and/or weight bearing.  The Board also acknowledges that the November 2014 VA examiner concluded that it was not possible to determine without resorting to mere speculation whether pain, weakness, fatigability, or incoordination significantly limit functional ability during repeated use of the joint or flare-ups because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  

However, the Board finds that the lay and objective medical evidence does not show that the Veteran's symptoms result in additional functional limitation to the extent that the Veteran's disability warrants a higher disability rating under DC 5237.  38 C.F.R. § 4.71a.  Even when considering the Veteran's functional loss, forward flexion of the lumbar spine was limited to 85 degrees, which is not sufficient limitation of motion to warrant a higher 20 percent disability rating.  Given that the Veteran was able to achieve the aforementioned ranges of motion of the lumbar spine on examination despite the presence of pain and other noted functional limitations, the Board finds that additional compensation for pain, pain on movement, disturbance of locomotion and interference with sitting, standing, and/or weight bearing is not warranted.  Additionally, while the Veteran has reported flare-ups an award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  

Furthermore, the Board notes that the Veteran's forward flexion of at least 85 degrees is higher than warranted for the currently assigned 10 percent rating under Diagnostic Code 5237.  Thus, the Board finds that the Veteran's symptoms have been taken into consideration in assigning the current schedular disability rating of 10 percent and do not more nearly approximate functional impairment commensurate with a higher disability rating.  Accordingly, the evidence of record does not support the assignment of a higher disability rating for the lumbar spine disability based on additional functional limitation following repetitive use or flare-ups of the joint.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011). 

The Board has also considered whether a higher evaluation may be warranted due to incapacitating episodes associated with IVDS under Diagnostic Code 5243.  However, the evidence of record reflects that the Veteran does not have IVDS or that any physician has prescribed bed rest.  

Additionally, Note 1 of 38 C.F.R. § 4.71a instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  However, the evidence of record does not reflect that the Veteran suffers from an objective neurologic abnormality other than his already service-connected radiculopathy of the bilateral lower extremities.  

Finally, the Board recognizes that the Veteran believes he is entitled to a higher rating during this time.  However, the Veteran's competent and credible lay evidence regarding his symptoms is outweighed by the competent and credible medical evidence that evaluates the true extent of the lumbar spine impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners and private physicians have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment. 

For the foregoing reasons, the Board finds that a 10 percent rating is most appropriate for the Veteran's lumbar spine disability.  

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back disability with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, the Board acknowledges the Veteran's subjective lay complaints; however, the Board finds that the Veteran has not described any exceptional or unusual features of his low back disability.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, entitlement to a TDIU is an element of all appeals for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that a claim for TDIU was not expressly raised by the Veteran or reasonably raised by the record.  While the evidence of record illustrates that the Veteran's lumbar spine impacts his ability to work, the Veteran does not allege, nor does the evidence suggest, that he is unemployable solely due to his service-connected lumbar spine disability.  Additionally, at the May 2015 Board hearing the Veteran reported that he was currently employed.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.




ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


